llV|PORTANT NOT|CE
NOT TO BE PUBL|SHED OP|N|ON

THls 0PlNloN ls DEslGNATED "NoT To BE PuBLlsHED."
PuRsuANT To.THE RuLEs oF clvlL PRocEDuRE
PRolvluLGATED Bv THE s'uFREME couRT, cR 76-.28(4)(c),
THls 0PlNloN ls NoT“To BE PuBLlsHED AND sHALL NoT BE
clTED 0R usED As BlNDlNG PREcEDENT lN ANY oTHER
cAsE lN ANY-couRT oF THls sTATE; HoWEvER,
uNPuBLlsHED KENTucKY APPELLATE DEclsloNs,4
RENDERED AFTER JANuARv 1, 2003, MAY BE clTED FoR
coNleERATloN BY THE couRT lF THERE ls No PuBLlsHED
0PlNloN THAT wouLD ADEQuATELv ADDREss THE lssuE ,
BEFORE THE couRT. 0PlNloNs clTED FoR coNleERATloN
BY THE couRT sHALL BE sET ouT As AN uNPuBLlsHED
DEclsloN lN THE FlLED DocuMENT AND A con oF THE
ENTlRE DEclsloN sHALL BE TENDERED ALoNG wlTH THE
DoculleNT To THE couRT AND ALL PARTlEs To THE
AchoN_.

RENDERED'. JUNE 15, 2017

§upreme Tnurt of §§ MK m

2016- SC- 000527 WC

®AT Ev'&lzzlTITURE APPELLANT

 

 

 

4ON APPEAL FROM COURT OF APPEALS
CASE NO. 2015-CA-OO 12_55-WC
V. ` WORKERS’ COMPENSATION BOARD
` -- NO. 11-WC-70462 ‘

sTEVEN NEELEY; _ . APPELLEES
_ HoN. WILLIAM J. RUDLOFF,

ADMINISTRATIVE LAW JUDGE;

AND KENTUCKY woRKERs’

coMPENsATIoN BoARD

MEMORANDUM QPIN"ION OF THE COUR‘1‘
lAFF’.‘IRMING _

In 2011, 52-year-old Steven N_eeley (Neeley), Was Working as a machine
operator at Flat Rock Furni_ture (Flat Roclt], in Jackson County, Kentucky. On
Qctober 10, 2011, Neeley was bending‘a piece of Woo`d_When the Woodslipped
and hit him in the right eye causing injury. He provided notice to his manager,
Clarence Ward, and sought treatment from Dr. Sheila Sanders, an eye
specialist at the University of Kentucky Hospita_l. `

Neeley filed his Form 101 Injury'ClaiInApplication on February 23,
2013, Wherein he described the 0ctober 10,‘201 1 incident that injured his

right eye. After numerous _hearings, the Administrative Law Judge [ALJ)

considered depositions and live testimony, including multiple physicians who
treated Neeley after his _injury. And although there Were variations concerning
the severity of the injury, all of these physicians agreed that Neeley had
suffered a significant injury to his right eye. Also, both parties stipulated that
Neeley suffered a 17% whole person impairment rating. Based on this
evidence, the ALJ awarded Neeley temporary total disability (TTD) benésis,
permanent total disability (PTD) benefits, and medical benefits.

Flat Rock`appealed several issues to the Workers’ Compensation Board
(B“oard), which reversed and remanded the case. The Board specifically
instructed the ALJ to provide an adequate analysis of how he reached his
determination of PI`D benefits. The Board also directed the ALJ to address
Neeley’s alleged injury to his left eye.

On remand, the ALJ revised his original order but did not alter the type
and amount of compensation awarded.' Flat Rock appealed the revised order to
the Board, which unanimously affirmed the ALJ. Flat Rock then appealed to
the Court of Appeals, which unanimously affirmed the Board’s decision. Flat
Rock now appeals to this Court. Having reviewed the record and the law, we
affirm the Court of Appeals. l

Standard of Review

Ind order to reverse, we must determine that the ALJ's findings were “so
unreasonable under the evidence that it must be viewed as erroneous as a
matter of law.” KRS 342.285; Ira A. Watson Department Store v. Hamilton, 34

S.W.Sd 48, 52 (Ky. 2000). This is clearly a difficult standard to satisfy.

2

Analysis

Flat Rock raises three primary issues on appeal: l) the ALJ relied on
records that were not in evidence; 2) the ALJ flagrantly misconstrued the
evidence and that there was no injury to Neeley’s left eye; and 3) temporary
restrictions do not support a PTD finding. Each will be discussed in turn.
Erroneoz_¢s ly Admitted Records l

Flat Rock specifically claims that the ALJ erroneously relied upon a
November 27, 2012 treatment record completed by Dr. Sanders and
accompanied by an attached handwritten note from Dr. Sanders that provided
as follows: n

Mr. Neeley is visually impaired in his right eye and has intractable

`diplopia with severe light sensitivity. Currently we have exhausted

all possibilities of improving his symptoms. I believe it is unlikely

that he can return to work ever unless he experiences spontaneous

improvement
Neeley appended these contested records to his Form 101. However,- Neeley did
not append it to his Form 107-1, which is used for the specific admission of
medical evidence. Because of this omission, Flat Rock argues that the report
was improperly admitted.

Flat Rock specifically contends that Neeley failed to satisfy the
requirements of 803 KAR 25:010. lSection 8(4) of that regulation provides:

(4) All medical reports filed with the application for resolution of a

claim shall be admitted into evidence without further order subject

to the limitations of KRS 342.033 if:

(a) An objection is not filed prior to or with the filing of the
notice of claim denial; and

(b) The medical reports comply with Section 10 of this
administrative regulation.

Section 10 lists several methods by which a physician 'may authenticate their
reports In support of its argument in favor of excluding Dr. 8anders’ medical
report, Flat Rock cites the unpublished case of lJuckett v. Neal’s Delii)ery Serv.,
Inc., No. 2009-CA~001550-WC, 2010 WL 1041054, at *5 (Ky. App. Mar. 19,
2010y

Puckett involved the ALJ's decision dismissing the claimant’s workers'
compensation case due to failure to submit objective medical evidence. The
court of Appeals affirmed the denial of the claimant’s motion to reopen the
case and, in so holding, excluded a medical report that failed to comply with
the applicable provisions of 803 KAR 25:010 Section 10. Unlike Puckett,
however, the facts of the present case demonstrate that Neeley substantially
complied with the applicable regulations

l First, Flat Rock failed to object to Dr. Sanders’ report that was attached
to Neeley’s Form 101. Second, the record demonstrates that Flat Rock is well
aware of Dr. Sanders and her qualifications In fact, Flat Rock submitted Dr.

Sanders’ index number in a separate letter drafted and signed by Dr. Sanders
summarizing the November_27, 2012 examination. `Third, the handwritten
portion of Dr. Sanders’ report was legible. It is clear that the purpose of 803
KAR 25:010 has been satisfied here.

Moreover, the report contested by Flat Rock is only one of numerous,

detailed medical reports considered by the ALJ in reaching his final .'

determination. The ALJ also assigned great weight to Neeley’s live testimony.
There is no reversible error.

Lastly, Flat Rock also takes issue with a medical record referenced by the
' ALJ in his opinion as being dated January 20, 2013. The actual record to
which the ALJ was referring was dated June 20, 2013. This is clearly a clerical
error and, therefore, does not require reversal
Misconstruing the Evidence

Next, Flat Rock argues that the AI.J flagrantly misconstrued the
evidence. As previously noted, several physicians involved in this case
provided reports contesting the severity of Neeley’s injury and how that
impacted his ability to return to work. However, they all agreed that Neeley
had suffered a significant injury to his right eye. Both parties also stipulated '
that Neeley suffered a 17% whole person impairment rating. Furthermore, it is
clear from the ALJ’s opinion that he afforded great weight to Neeley’s live
testimony at the final hearing in this case. As stated _in his Amended Opinion
and Order on Remand, the ALJ specifically based his decision on the following
considerations:

I took into consideration [Neeley’s] sworn testimony that he has

`lost the vision in his right eye, has double and triple vision, is light

sensitive in his left eye, does not,drive a motor vehicle and cannot

return to any employment. l took into consideration the fact that

he graduated from high school many years ago and has absolutely

no specialized or vocational training l reached the reasonable

assumption and determination that if Mr. Neeley went out into the

highly competitive job market, he will have an extremely difficult

time in finding any regular gainful employment Based upon all of

the above factors, I make the determination that Mr. Neeley cannot
find Work consistently under regular work circumstances and work

5

dependably. I make the determination that he is permanently and
totally disabled.

It is well-settled that “[t]he ALJ has the sole discretion to determine the quality,
character, and substance of the evidence and may'reject any testimony and
believe or disbelieve various parts of the evidence regardless of whether it
comes from the same Witness or the same_par_ty's total proof.” Toyota Motor
Manufacturing, Kentucky, Inc. v. Tudor, 491 S.W.Sd 496, 503 (Ky. 2016);
Therefore, the ALJ’s reliance on the above cited evidence was proper and
constitutes substantial evidence supporting an award of PTD benefits

Flat Rock also argues that-the ALJ erroneously determined that Neeley
sustained an injury to his left eye. As previously noted, one of the reasons the
Board originally reversed and remanded this case for additional information
was due to the mischaracterization of evidence concerning Neeley’s alleged
injury to his left eye. In his amended order,' the ALJ concluded in part that
“Dr. Sanders was Mr. Neeley’s treating eye'specialist. She stated that he has
right eye pain and photophobia in his left eye.”

After considering the ALJ_’s corrected order, the Board and the Court of
Appeals expressed additional concerns abdut the ALJ’s treatment of this
evidence concerning Neeley’s alleged left eye injury. Nevertheless, both panels
affirmed the ALJ’s revised order.

We agree with Neeley concerning the evidence indicating a serious injury
to his right eye. However, the parties have failed to specifically cite any record
indicating Dr. Sanders’ diagnosis of or reference to any ailment involving

Neeley’s left eye. However, other records indicate.an impairment to Neeley’s left
6

eye. For example, Dr. Ralph Crystal, a vocational consultant, indicated that
Neeley reportedly experienced optic nerve pain in both eyes and light sensitivity
in his left eye. Neeley echoed these concerns in his final hearing testimony. In
addition, Flat Rock concedes on page 19 of its brief that “[a]fter the injury,
Neeley began to complain to Dr. Sanders of debilitating symptoms in his @
eye, consisting of extreme light sensitivity.” Moreover, the ALJ’s ultimate
decision to award PTD benefits was clearly based on the severe injury to
Neeley’s right eye. Therefore, we cannot conclude that the'ALJ lacked
substantial information for his decision to award PTD benefits

Maximum Medical Improvement`

For its final argument, Flat Rock asserts temporary restrictions do not
support a PTD finding. Flat Rock specifically argues that the medical evidence
the ALJ relied on to support a finding of PTD was dated before Neeley had
reached maximum medical improvement (MMI). It is undisputed that Neeley’s
MMI occurred December 4, 2013. The Board aptly addressed this issue as
follows:

We first note that there is no blanket prohibition against reliance

upon a physician’s statement made prior to the attainment Of

maximum medical improvement The particular statement was

made by Dr. Sanders in the November 27, 2012 report, She

_ indicated her concern Neeley would ever be able to return to work

“unless he experiences spontaneous improvement.” When

considered in conjunction with Neeley’s ongoing treatment after

this statement was made, we believe it is probative of Dr. Sanders’

impression of his overall condition. Stated otherwise, Dr. Sanders’

subsequent medical records indicate Neeley never did experience

“spontaneous improvement”. Rather, his condition worsened and
required further surgical intervention. '

The Court of Appeals adopted the Board’s reasoning In further support of its
conclusion, the Court of Appeals cited our case of Amold v. Toyota Motor Mfg.,
375 S.W.3d 56 (Ky. 2012). Therein, we stated that “-[a]lthough causation and
the date of MMI are medical questions, a worker’s testimony may provide
adequate support for a finding concerning his inability to work at a particular
point in time.” Id. at'6l. As previously noted, both parties stipulated that
Neeley suffered a 17% whole person impairment rating and that the ALJ gave
great weight to Neeley’s live testimony. The ALJ also considered numerous
medical records Therefore, there was substantial evidence supporting the
ALJ’s determination.
Conclusion

For the foregoing reasons, We hereby affirm the Court of Appeals’

decision, affirming the decisions issued by the Board and the ALJ.

All sitting. All concur.

COUNSEL FOR APPELLANT:

Thomas Clarke Donkin
QUINTAIROS, PRIETO, WOOD 85 BOYER, P.A.

COUNSEL FOR APPELLEE, STEVEN NEELEY:

McKinnley Morgan
MORGAN, COLLINS & YEAST